ELLIS, Judge:
In this suit, plaintiff’s main demand is for $650.00 and defendant’s reconventional demand is for $100.00. Judgment was rendered and signed on March 8, 1977, granting judgment to plaintiff for $650.00 plus interest.
C.C.P. Article 4833(B), amended by Act 84 of 1976, provides:
“The appeal from a city court when the amount in contest is one thousand dollars or less exclusive of interest, shall be returnable to the district court of the district in which the city is located.
“The appeal from a city court when the amount in contest exceeds one thousand dollars, exclusive of interest, shall be returnable to the court of appeal of the circuit in which the city is located.”
This appeal should have been taken to the 32nd Judicial District Court, and this Court is therefore without jurisdiction.
Pursuant to the provisions of Article 2162 of the Code of Civil Procedure, and R.S. 13:4441, this appeal is hereby transferred to the 32nd Judicial District Court in and for the Parish of Terrebonne for further proceedings, according to law.
APPEAL TRANSFERRED.